


EXHIBIT 10.74


VERTEX ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 7th
day of August 2015, to be effective as of the Effective Date as defined below
between Vertex Energy, Inc., a Nevada corporation (the “Company”), and Chris
Carlson (“Executive”) (each of the Company and Executive are referred to herein
as a “Party”, and collectively referred to herein as the “Parties”).
 
W I T N E S S E T H:


     WHEREAS, the Executive currently serves as the Chief Financial Officer of
the Company; and


WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to continue to be employed by the Company upon the terms
and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as of the Effective Date
as follows:
 
ARTICLE I.
EMPLOYMENT; TERM; DUTIES


1.1.    Employment. Pursuant to the terms and conditions hereinafter set forth,
the Company hereby employs Executive, and Executive hereby accepts such
employment, as the Chief Financial Officer (“CFO”) of the Company for a period
beginning on the Effective Date and ending on December 31, 2018 (the “Initial
Term”); provided that this Agreement shall automatically extend for additional
one (1) year periods after the Initial Term (each an “Automatic Renewal Term”)
in the event that neither Party provides the other written notice of their
intent not to automatically extend the term of this Agreement at least sixty
(60) days prior to the end of the Initial Term or any Automatic Renewal Term, as
applicable (each a “Non-Renewal Notice”).


1.2.    Duties and Responsibilities. Executive, as CFO, shall perform such
administrative, managerial and executive duties for the Company (i) as are
prescribed by applicable job specifications for the chief financial officer of a
public company the size and nature of the Company, (ii) as may be prescribed by
the Bylaws of the Company, (iii) as are customarily vested in and incidental to
such position, and (iv) as may be assigned to him from time to time by the Board
of Directors of the Company (the “Board”).


1.3.    Non-Competition. For $10 and other good and valuable consideration which
Executive acknowledges the receipt and sufficiency of, Executive agrees to (a)
devote substantially all of Executive’s business time, energy and efforts to the
business of the Company (except as specifically provided for in Section 1.4
below), (b) to use Executive’s best efforts and abilities faithfully and
diligently to promote the business interests of the Company and (c) to comply
with the other terms and conditions of this Section 1.3. For so long as
Executive is employed hereunder, and for a period of twelve (12) months
thereafter (the “Non-Compete Period”), Executive (whether by himself, through
his employers or employees or agents or otherwise, and whether on his own behalf
or on behalf of any other Person) shall not, directly or indirectly, either as
an employee, employer, consultant, agent, investor, principal, partner,
stockholder (except as the holder of less than 1% of the issued and outstanding
stock of a publicly held corporation), own, manage, operate, control, be
employed by, act as an officer, director, agent or consultant for, or be in any
other way connected with or provide services or products to or for, any Person
in the business of manufacturing, selling, creating, renting, aggregating,
trading, distributing, marketing, producing, undertaking, developing, supplying,
or otherwise dealing with or in Restricted Services or Restricted Products in
the Restricted Area (the “Post-Employment Non-Competition Requirement”).





--------------------------------------------------------------------------------




1.3.1    For purposes of this Section 1.3, the following terms shall have the
following meanings:


(i)    “Person” means any individual, corporation, partnership, joint venture,
limited liability company, trust, unincorporated organization or governmental
entity.
(ii)    “Restricted Area” means (A) any State (in the United States); and/or (B)
any other geographic area (Providence, if such Restricted Area is in Canada, or
country, if such Restricted Area is in a country other than the United States or
Canada), in which the Company or any of its Subsidiaries provides Restricted
Services or Restricted Products, directly or indirectly, during the twelve
months preceding the Termination Date of Executive’s employment hereunder.


(iii)    “Restricted Products” means used motor oil, petroleum by-products,
vacuum gas oil, aggregated feedstock and re-refined oil products, gasoline
blendstock, pygas and fuel oil cutterstock, oil filters, engine coolant and/or
other hydrocarbons and any other product, that the Company or any of its
Subsidiaries has provided or is researching, developing, manufacturing,
distributing, refining, re-refining, aggregating, purchasing, selling and/or
providing at any time during the two years immediately preceding the Termination
Date, or which the Executive obtained any trade secret or other
Confidential/Trade Secret Information (as defined in Section 4.2, below) about
at any time during the two years immediately preceding the Termination Date as a
result of his employment with the Company, consulting services provided to the
Company, or which he became aware of as a result of his position as a director
of the Company.


(iv)    “Restricted Services” means the collection, trading, purchasing,
processing, storing, aggregation, transportation, manufacture, distribution,
recycling, storage, refinement, re-refinement and sale of Restricted Products,
dismantling, demolition, decommission and marine salvage services and any other
services that the Company or any of its Subsidiaries has provided or is
researching, developing, performing and/or providing at any time during the two
years immediately preceding the Termination Date, or which Executive obtained
any trade secret or other Confidential/Trade Secret Information (as defined in
Section 4.2, below) about at any time during the two years immediately preceding
the Termination Date as a result of his employment with the Company, consulting
services provided to the Company, or which he became aware of as a result of his
position as a director of the Company.


(v)    “Subsidiary” or “Subsidiaries” means any or all Persons of which the
Company owns directly or indirectly through another Person, a nominee
arrangement or otherwise (a) at least a 20% of the outstanding capital stock (or
other shares of beneficial interest) entitled to vote generally or otherwise
have the power to elect a majority of the board of directors or similar
governing body or the legal power to direct the business or policies of such
Person or (b) at least 20% of the economic interests of such Person.
1.4.    Other Activities. Subject to the foregoing prohibition and provided such
services or investments do not violate any applicable law, regulation or order,
or interfere in any way with the faithful and diligent performance by Executive
of the services to the Company otherwise required or contemplated by this
Agreement, the Company expressly acknowledges that Executive may:


1.4.1    make and manage personal business investments of Executive’s choice
without consulting the Board;


1.4.2    serve in any capacity with any non-profit civic, educational or
charitable organization; and


1.4.3    undertake any other actions, business transactions, agreements and
undertakings which the Executive has received approval of the Related Party
Transaction Committee (as defined below) to enter into and/or undertake,
provided that



--------------------------------------------------------------------------------






1.4.4    undertake such actions or services that do not interfere with the
Executive’s obligations hereunder.


1.5.    The Company’s “Related Party Transaction Committee,” composed of at
least two (2) independent directors (as determined by the rules and regulations
of the NASDAQ Capital Market, or the principal exchange or market on which the
Company’s securities then trade), shall be available to Executive to review any
potential conflicts of interest between Executive, the Company and any other
entity or individual which may be affiliated with Executive.


1.6.    Covenants of Executive.


1.6.1    Best Efforts. Executive shall devote his best efforts to the business
and affairs of the Company. Executive shall perform his duties, responsibilities
and functions to the Company hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply, in
all material respects, with all rules and regulations of the Company (and
special instructions of the Board, if any) and all other rules, regulations,
guides, handbooks, procedures and policies applicable to the Company and its
business in connection with his duties hereunder, including all United States
federal and state securities laws applicable to the Company.


1.6.2    Records. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.


1.6.3    Compliance. Executive shall use his best efforts to maintain the
Company’s compliance with all rules and regulations of the Securities and
Exchange Commission (“SEC”), and reporting requirements for publicly traded
companies, including, without limitation, overseeing and filing with the SEC all
periodic reports the Company is required to file under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). Executive shall at all times
comply, and cause the Company to comply, with the then-current good corporate
governance standards and practices as prescribed by the SEC, any exchange on
which the Company’s capital stock or other securities may be traded and any
other applicable governmental entity, agency or organization.


1.6.4    Exchange Act Filing Requirements. The Executive Agreements and
acknowledges that due to the Executive’s status as a Section 16(a) “officer” of
the Company (as described in Rule 16a-1(f) of the Exchange Act), he has an
obligation to file various beneficial ownership reports and forms with the
Securities and Exchange Commission, including Form’s 3, 4 and 5 (where
applicable) and that such obligation is solely the Executive’s regardless of
whether the Company assists the Executive in filing such forms or not. The
Executive agrees to use his best efforts to timely and adequately file all
required beneficial ownership reports and forms required under the Exchange Act.


1.7.    Effective Date. The “Effective Date” of this Agreement shall be August
7, 2015.
 
1.8.    At Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement. A required condition to the Company’s acceptance of this
Agreement is the entry by the Executive into the At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement in the
form of Exhibit A attached hereto.





--------------------------------------------------------------------------------








ARTICLE II.
COMPENSATION AND OTHER BENEFITS


2.1.    Base Salary. So long as this Agreement remains in effect, for all
services rendered by Executive hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Executive shall accept, as compensation, an annual base salary (“Base Salary”)
of $240,000. The Base Salary shall be payable in regular installments in
accordance with the normal payroll practices of the Company, in effect from time
to time, but in any event no less frequently than on a monthly basis. For so
long as Executive is employed hereunder, beginning on December 31, 2015, and on
each December 31st thereafter, the Base Salary may be increased as determined by
the Compensation Committee of the Board (the “Compensation Committee”), in its
sole and absolute discretion. Such increase in salary shall be documented in the
Company’s records, but shall not require the Parties enter into a new or amended
form of this Agreement.


2.2.    Discretionary Cash Bonus. Executive shall be eligible for a yearly
discretionary cash bonus (a “Cash Bonus”) equal to an amount as determined by
the Compensation Committee of the Board of Directors (the “Committee”) and based
on the condition of the Company’s business and results of operations, the
Committee’s evaluation of Executive’s individual performance for the relevant
period, and the satisfaction of goals that may be established by the Committee.
Each Cash Bonus shall be paid in the Committee’s discretion, provided that the
minimum targeted yearly Cash Bonus shall be in an amount equal to not less than
$240,000 per year.


2.3.    Performance Standards. The Executive and the Company agree that the
Executive’s discretionary Cash Bonus and equity-based compensation will be based
on the Executive’s and the Company’s achievement of performance goals that may
be established by the Committee after discussion with the Executive and his
supervisors (if any). Until or unless the Company and the Committee establish
performance goals, the Executive’s discretionary Cash Bonus and equity based
compensation will be wholly discretionary.


2.4.    Business Expenses. So long as this Agreement is in effect, the Company
shall reimburse Executive for all reasonable, out-of-pocket business expenses
incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment, communications, technology/equipment and other business
expenses customarily reimbursed to senior executives of the Company in
connection with the performance of their duties on behalf of the Company.


2.5.    Vacation. Executive will be entitled to 20 days of paid time-off (“PTO”)
per year. PTO days shall accrue beginning on the 1st of January for each year
during the term of this Agreement. Unused PTO days shall expire on December 31
of each year and shall not roll over into the next year. Other than the use of
PTO days for illness or personal emergencies, PTO days must be pre-approved by
the Company.


2.6.    Other Benefits. Executive shall be entitled to participate in the
Company’s employee stock option plan, life, health, accident, disability
insurance plans, pension plans and retirement plans, in effect from time to time
(including, without limitation, any incentive program or discretionary bonus
program of the Company which may be implemented in the future by the Board), to
the extent and on such terms and conditions as the Company customarily makes
such plans available to its senior executives.


2.7.    Withholding. The Company may deduct from any compensation payable to
Executive (including payments made pursuant to this ARTICLE II or in connection
with the termination of employment pursuant to ARTICLE III of this Agreement)
amounts sufficient to cover Executive’s share of applicable federal, state
and/or local income tax withholding, social security payments, state disability
and other insurance premiums and payments.



--------------------------------------------------------------------------------






2.8.    Car Allowance. The Company shall provide the Executive an automobile
allowance of $750 per month during the term of Executive’s employment hereunder.


ARTICLE III.
TERMINATION OF EMPLOYMENT


3.1.    Termination of Employment. Executive’s employment pursuant to this
Agreement shall terminate on the earliest to occur of the following:


3.1.2    upon the death of Executive;


3.1.3    upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Committee, unable to perform his
duties and obligations under this Agreement for either 90 consecutive days or
180 days in any 12-month period;


3.1.4    upon the expiration of the Initial Term, unless a notice of termination
pursuant to Section 1.1 is not given by either Party, in which case upon the
expiration of the first Automatic Renewal Term that such a notice of termination
is given with respect to either Party (if any);
3.1.5    upon delivery to the Company of written notice of termination by
Executive for any reason other than for Good Reason;


3.1.6    upon delivery to Executive of written notice of termination by the
Company for Cause;


3.1.7    upon delivery of written notice of termination from Executive to the
Company for Good Reason, provided, however, prior to any such termination by
Executive pursuant to this Section 3.1.6, Executive shall have advised the
Company in writing within fifteen (15) days of the occurrence of any
circumstances that would constitute Good Reason, and the Company has not cured
such circumstances within 15 days following receipt of Executive’s written
notice, with the exception of only five (5) days written notice in the event the
Company reduces Executive’s salary without Executive’s consent or fails to pay
Executive any compensation due him; or


3.1.8    upon delivery to Executive of written notice of termination by the
Company without Cause.


3.2.    Termination in Connection with a Change of Control. In the event that
Executive’s employment is terminated for any reason (not including, however, a
termination by the Company for Cause (Section 3.1.5) or a termination as a
result of the Executive’s death (Section 3.1.1) or disability (Section
3.1.2)(and for clarity, which shall include termination by Executive for Good
Reason (Section 3.1.6)))(a “Change of Control Termination”) during the twelve
month period following a Change of Control (as defined in Section 3.3) or in
anticipation of a Change of Control, the Company shall pay Executive, within 60
days following the later of (i) the date of such Change of Control Termination;
and (ii) the date of such Change of Control, a cash severance payment in a lump
sum in an amount equal to 3.0 times the sum of (a) the current annual Base
Salary of the Executive; and (b) the amount of the most recent Cash Bonus paid
to the Executive pursuant to Section 2.2 of this Agreement less applicable
withholding (the “Change of Control Payment”), which amount shall be payable
within 60 days of the later of (i) the date of such Change of Control
Termination; and (ii) the date of such Change of Control. If Executive’s
employment ends due to a Change of Control Termination within six (6) months
prior to a Change of Control, it will be deemed to be “in anticipation of a
Change of Control” for purposes of this paragraph. In addition, in the event of
a Change of Control, all of Executive’s equity-based compensation shall
immediately vest regardless whether the Executive is retained by the Company or
successor following the Change of Control and any outstanding stock options held
by the



--------------------------------------------------------------------------------




Executive shall be able to be exercised by the Executive until the earlier of
(A) one (1) year from the date of termination and (B) the latest date upon which
such stock options would have expired by their original terms under any
circumstances, provided that if Executive’s employment ends in anticipation of a
Change of Control and such equity-based compensation awards or stock options
have previously expired pursuant to their terms, the Company shall pay the
Executive a lump sum payment, payable on the same date as the Change of Control
Payment, equal to the black scholes value of the expired and unexercised equity
compensation awards and stock options held by the Executive on the date of
termination, based on the value of such awards had they been exercisable through
the end of their stated term and had not previously expired.


3.3.    Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:


3.3.1    “Cause” shall mean, in the context of a basis for termination by the
Company of Executive’s employment with the Company, that:


(i)    Executive materially breaches any obligation, duty, covenant or agreement
under this Agreement, which breach is not cured or corrected within thirty (30)
days of written notice thereof from the Company (except for breaches of Section
1.3 and ARTICLE IV of this Agreement, which cannot be cured and for which the
Company need not give any opportunity to cure); or


(ii)    Executive commits any act of misappropriation of funds or embezzlement;
or


(iii)    Executive commits any act of fraud; or


(iv)    Executive is indicted of, or pleads guilty or nolo contendere with
respect to, theft, fraud, a crime involving moral turpitude, or a felony under
federal or applicable state law.


3.3.2    “Change of Control” shall mean the happening of any of the following:
(i)    Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities without the approval of not fewer
than two-thirds of the Board of Directors of the Company voting on such matter,
unless the Board of Directors specifically designates such acquisition to be a
change of control;
(ii)    A merger or consolidation of the Company whether or not approved by the
Board of Directors of the Company, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted or into voting securities of the surviving entity) at least 50%
of the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(iii)    As a result of the election of members to the Board of Directors, a
majority of the Board of Directors consists of persons who are not members of
the Board of Directors as of the Effective Date (including Executive as a member
of the Board of Directors as of the Effective Date), except in the event that
such slate of directors is proposed by the Committee.



--------------------------------------------------------------------------------




(iv)    Notwithstanding the foregoing, if the definition of “Change of Control”
in the Company’s Stock Incentive Plans or Equity Compensation Plans (each as
amended from time to time) is more favorable to the Executive, then such
definition shall be controlling for purposes of this Agreement.
3.3.3    “Good Reason” shall mean, in the context of a basis for termination by
Executive of his employment with the Company (a) without Executive’s consent,
his position or duties are modified by the Company to such an extent that his
duties are no longer consistent with the position of CFO of the Company, (b)
there has been a material breach by the Company of a material term of this
Agreement or Employee reasonably believes that the Company is violating any law
which would have a material adverse effect on the Company’s operations and such
violation continues uncured following thirty (30) days after such breach and
after notice thereof has been provided to the Company by the Executive, or (c)
Executive’s compensation as set forth hereunder is reduced without Executive’s
consent, or the Company fails to pay to Executive any compensation due to him
hereunder upon five (5) days written notice from Executive informing the Company
of such failure.
3.3.4    “Termination Date” shall mean the date on which Executive’s employment
with the Company hereunder is terminated.


3.4.    Effect of Termination. In the event that Executive’s employment
hereunder is terminated in accordance with the provisions of this Agreement,
Executive shall be entitled to the following:


3.4.5    If Executive’s employment is terminated pursuant to Sections 3.1.1
(death), Section 3.1.2 (disability), Section 3.1.3 (the end of the Initial Term
if either Party has timely delivered a Non-Renewal Notice as provided in Section
1.1 or the end of any Automatic Renewal Term pursuant to which either Party has
timely delivered a Non-Renewal Notice as provided in Section 1.1), Section 3.1.4
(without Good Reason by the Executive), or Section 3.1.5 (by the Company for
Cause), Executive shall be entitled to salary accrued through the Termination
Date and no other benefits other than as required under the terms of employee
benefit plans in which Executive was participating as of Termination Date.
Additionally, any unvested stock options or equity compensation held by
Executive shall immediately terminate and be forfeited (unless otherwise
provided in the applicable award) and any previously vested stock options (or if
applicable equity compensation) shall be subject to terms and conditions set
forth in the applicable Stock Incentive Plan or Equity Compensation Plan, or
award agreement, as such may describe the rights and obligations upon
termination of employment of Executive.


3.4.6    If Executive’s employment is terminated by Executive pursuant to
Section 3.1.6 (Good Reason), or pursuant to Section 3.1.7 (without Cause by the
Company), (a) Executive shall be entitled to continue to receive the salary at
the rate in effect upon the Termination Date of employment for twelve (12)
months following the Termination Date, payable in accordance with the Company’s
normal payroll practices and policies, as if Executive’s employment had not
terminated; (b) Executive shall be entitled to the pro rata amount of any Cash
Bonus which would be payable to Executive had he remained employed for an
additional twelve (12) months following the Termination Date; and (c) provided
Executive elects to receive continued health insurance coverage through COBRA,
the Company will pay Executive’s monthly COBRA contributions for health
insurance coverage, as may be amended from time to time (less an amount equal to
the premium contribution paid by active Company employees, if any) for twelve
months (12) following the Termination Date; provided, however, that if at any
time Executive is covered by a substantially similar level of health insurance
through subsequent employment or otherwise, the Company’s health benefit
obligations shall immediately cease, and the Company shall have no further
obligation to make COBRA contributions on Executive’s behalf. Additionally,
unvested benefits (whether equity or cash benefits and bonuses (subject to this
Section 3.4.2 in connection with the Cash Bonus)) will vest immediately upon
such termination and any outstanding stock options previously granted to the
Executive will vest immediately upon such termination and shall be exercisable
by the Executive until the earlier of (A) one (1) year from the date of
termination and (B) the latest date upon which such stock options would have
expired by their original terms under any circumstances. Executive shall be
entitled to no other post-employment benefits except as provide for under this
Section 3.4.2 and for benefits payable under applicable benefit plans in which
Executive is entitled to



--------------------------------------------------------------------------------




participate pursuant to Section 2.8 hereof through the Termination Date, subject
to and in accordance with the terms of such plans.
 
3.4.7    As a condition to Executive’s right to receive any benefits pursuant to
Section 3.4.2 of this Agreement, (A) Executive must execute and deliver to the
Company a written release in form and substance satisfactory to the Company, of
any and all claims against the Company and all directors and officers of the
Company with respect to all matters arising out of Executive’s employment
hereunder, or the termination thereof (other than claims for entitlements under
the terms of this Agreement or plans or programs of the Company in which
Executive has accrued a benefit); and (B) Executive must not breach any of his
covenants and agreements under Section 1.3 and ARTICLE IV of this Agreement,
which shall continue following the Termination Date.


3.4.8    In the event of termination of Executive’s employment pursuant to
Section 3.1.5 (by the Company for Cause), and subject to applicable law and
regulations, the Company shall be entitled to offset against any payments due
Executive the loss and damage, if any, which shall have been suffered by the
Company as a result of the acts or omissions of Executive giving rise to
termination. The foregoing shall not be construed to limit any cause of action,
claim or other rights, which the Company may have against Executive in
connection with such acts or omissions.


3.4.9    Upon termination of Executive’s employment hereunder, or on demand by
the Company during the term of this Agreement, Executive will immediately
deliver to the Company, and will not keep in his possession, recreate or deliver
to anyone else, any and all Company property, as well as all devices and
equipment belonging to the Company (including computers, handheld electronic
devices, telephone equipment, and other electronic devices), Company credit
cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.


3.4.10    Executive also agrees to keep the Company advised of his home and
business address for a period of three (3) years after termination of
Executive’s employment hereunder, so that the Company can contact Executive
regarding his continuing obligations provided by this Agreement. In the event
that Executive’s employment hereunder is terminated, Executive agrees to grant
consent to notification by the Company to Executive’s new employer about his
obligations under this Agreement.


3.4.11    Consulting. During the sixty day period following any termination of
this Agreement pursuant to Section 3.1.3, Section 3.1.4, Section 3.1.6, or
Section 3.1.7, Executive shall be available, subject to his other reasonable
commitments or obligations made or incurred in mitigation of the termination of
his employment, by telephone, email or fax, as a consultant to the Company,
without further compensation, to consult with its officers and directors
regarding projects and/or tasks as defined by the Board.


ARTICLE IV.
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION
AND RESTRICTIVE COVENANTS
 
4.1.    Inventions. All processes, technologies and inventions relating to the
business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by Executive, alone or with
others, during his employment by the Company, whether or not patentable and
whether or not conceived, developed, invented, made or found on the Company’s
time or with the use of the Company’s facilities or materials, shall be the
property of the Company and shall be promptly and fully disclosed by Executive
to the Company. Executive shall perform all necessary acts (including, without
limitation, executing and delivering



--------------------------------------------------------------------------------




any confirmatory assignments, documents or instruments requested by the Company)
to assign or otherwise to vest title to any such Inventions in the Company and
to enable the Company, at its sole expense, to secure and maintain domestic
and/or foreign patents or any other rights for such Inventions.


4.2.    Confidential/Trade Secret Information/Non-Disclosure.


4.2.5    Confidential/Trade Secret Information Defined. During the course of
Executive’s employment, Executive will have access to various Confidential/Trade
Secret Information of the Company and information developed for the Company. For
purposes of this Agreement, the term “Confidential/Trade Secret Information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business, and the business
of the Company’s subsidiaries. Executive and the Company agree that the term
“Confidential/Trade Secret Information” includes but is not limited to all
information developed or obtained by the Company, including its affiliates, and
predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
disk, tape, e-mail, etc.): all methods, techniques, processes, ideas, research
and development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company relating to the above. Confidential/Trade Secret
Information includes not only information directly belonging to the Company
which existed before the date of this Agreement, but also information developed
by Executive for the Company, including its subsidiaries, affiliates and
predecessors, during the term of Executive’s employment with the Company.
Confidential/Trade Secret Information does not include any information which (a)
was in the lawful and unrestricted possession of Executive prior to its
disclosure to Executive by the Company, its subsidiaries, affiliates or
predecessors, (b) is or becomes generally available to the public by lawful acts
other than those of Executive after receiving it, or (c) has been received
lawfully and in good faith by Executive from a third party who is not and has
never been an executive of the Company, its subsidiaries, affiliates or
predecessors, and who did not derive it from the Company, its subsidiaries,
affiliates or predecessors.


4.2.6    Restriction on Use of Confidential/Trade Secret Information. Executive
agrees that his/her use of Confidential/Trade Secret Information is subject to
the following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:


(i)    Non-Disclosure. Executive agrees that he will not publish or disclose, or
allow to be published or disclosed, Confidential/Trade Secret Information to any
person without the prior written authorization of the Company unless pursuant to
or in connection with Executive’s job duties to the Company under this
Agreement; and
 
(ii)    Non-Removal/Surrender. Executive agrees that he will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement. Executive further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his employment with the Company,
and that he shall not thereafter retain any copies of any such materials.
 
4.2.7    Prohibition Against Unfair Competition/ Non-Solicitation of Customers.
Executive agrees that at no time after his employment with the Company will he
engage in competition with the Company while making any use of the
Confidential/Trade Secret Information, or otherwise exploit or make use of the
Confidential/Trade Secret Information. Executive agrees that during the
twelve-month period following the Termination Date, he will not directly or
indirectly accept or solicit, in any capacity, the business of any customer of
the Company with whom Executive worked or otherwise had access to the
Confidential/Trade



--------------------------------------------------------------------------------




Secret Information pertaining to the Company’s business with such customer
during the last year of Executive’s employment with the Company, or solicit,
directly or indirectly, or encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or otherwise
interfere with such business relationships.


4.3.    Non-Solicitation of Employees. Executive agrees that during the
twelve-month period following the Termination Date, he shall not, directly or
indirectly, solicit or otherwise encourage any employees of the Company to leave
the employ of the Company, or solicit, directly or indirectly, any of the
Company’s employees for employment.


4.4.    Non-Solicitation During Employment. During his employment with the
Company, Executive shall not: (a) interfere with the Company’s business
relationship with its customers or suppliers, (b) solicit, directly or
indirectly, or otherwise encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or (c) solicit,
directly or indirectly, or otherwise encourage any employees of the Company to
leave the employ of the Company, or solicit any of the Company’s employees for
employment.


4.5.    Conflict of Interest. During Executive’s employment with the Company,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with the Company. If the Company or the Executive have any
question as to the actual or apparent potential for a conflict of interest,
either shall raise the issue formally to the other, and if appropriate and
necessary the issue shall be put to the Related Party Transaction Committee of
the Company for consideration and approval or non-approval, which approval or
non-approval the Executive agrees shall be binding on the Executive.


4.6.    Breach of Provisions. If Executive materially breaches any of the
provisions of this ARTICLE IV, or in the event that any such breach is
threatened by Executive, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this ARTICLE IV.


4.7.    Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this ARTICLE IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.


4.8.    Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1.3, Section 4.2, Section 4.3 or Section 4.4 hereof would
be inadequate and, in recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.


ARTICLE V.
INDEMNIFICATION
  
5.1.    The Company agrees to indemnify Executive and hold Executive harmless
from and against any and all losses, claims, damages, liabilities and costs (and
all actions in respect thereof and any legal or other expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including, without limitation, the costs of investigating, preparing or
defending any such action or claim, whether or not in connection with litigation
in which Executive is a party, as and when incurred, directly or indirectly
caused by, relating to, based upon or arising out of any work performed by
Executive in connection with this Agreement to the full extent permitted by the
Nevada Revised Statutes, and by the Articles of Incorporation and Bylaws of the
Company, as may be amended from time to time, and pursuant to any
indemnification agreement between Executive and the Company.



--------------------------------------------------------------------------------






5.2.    The indemnification provision of this ARTICLE V shall be in addition to
any liability which the Company may otherwise have to Executive.
 
5.3.    If any action, proceeding or investigation is commenced as to which
Executive proposes to demand such indemnification, Executive shall notify the
Company with reasonable promptness. Executive shall have the right to retain
counsel of Executive’s own choice to represent Executive and the Company shall
pay all reasonable fees and expenses of such counsel; and such counsel shall, to
the fullest extent consistent with such counsel’s professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against Executive made
with the Company’s written consent, which consent shall not be unreasonably
withheld or delayed, to the fullest extent permitted by the Nevada Revised
Statutes and the Articles of Incorporation and Bylaws of the Company, as may be
amended from time to time.
  
ARTICLE VI.
ARBITRATION
 
6.1.    Scope. To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all subsidiaries
or related entities and their respective executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive’s claims arise out of or relate to their actions on behalf of the
Company.


6.2.    Arbitration Procedure. To commence any such arbitration proceeding, the
Party commencing the arbitration must provide the other Party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other Party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Houston,
Texas, by a single neutral arbitrator and in accordance with the then-current
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The Arbitrator is to be selected by the mutual agreement of
the Parties. If the Parties cannot agree, the Superior Court will select the
arbitrator. The Parties are entitled to representation by an attorney or other
representative of their choosing. The arbitrator shall have the power to enter
any award that could be entered by a judge of the trial court of the State of
Texas, and only such power, and shall follow the law. The award shall be binding
and the Parties agree to abide by and perform any award rendered by the
arbitrator. The arbitrator shall issue the award in writing and therein state
the essential findings and conclusions on which the award is based. Judgment on
the award may be entered in any court having jurisdiction thereof. The losing
Party in the arbitration hearing shall bear the costs of the arbitration filing
and hearing fees and the cost of the arbitrator.


ARTICLE VII.
MISCELLANEOUS


7.1.    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective legal representatives,
heirs, successors and assigns. Executive may not assign any of his rights or
obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.





--------------------------------------------------------------------------------




7.2.    Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
Party to be notified at its or his address set forth herein; or three (3) days
after being sent by registered or certified mail, return receipt requested (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other Party set forth or to such other address as may be
specified by notice given in accordance with this Section 7.2: 


If to the Company:
Vertex Energy, Inc.
1331 Gemini, Suite 250
Houston, Texas 77058
Telephone: (866) 660-8156
Attention: Secretary
 



If to the Executive:
Chris Carlson
(Address and contact information on file) 



7.3.    Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the Parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.


7.4.    Waiver. No waiver by a Party of a breach or default hereunder by the
other Party shall be considered valid, unless expressed in a writing signed by
such first Party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.


7.5.    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements between the Company and Executive, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Executive’s employment, express or implied, other than to
the extent expressly provided for herein.


7.6.    Amendment. No modification, change or amendment of this Agreement or any
of its provisions shall be valid, unless in a writing signed by the Parties and
approved by the Compensation Committee.


7.7.    Authority. The Parties each represent and warrant that it/he has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.


7.8.    Attorneys’ Fees. If either Party hereto commences an arbitration or
other action against the other Party to enforce any of the terms hereof or
because of the breach by such other Party of any of the terms hereof, the
prevailing Party shall be entitled, in addition to any other relief granted, to
all actual out-of-pocket costs and expenses incurred by such prevailing Party in
connection with such action, including, without limitation, all reasonable
attorneys’ fees, and a right to such costs and expenses shall be deemed to have
accrued upon the commencement of such action and shall be enforceable whether or
not such action is prosecuted to judgment.


7.9.    Construction. When used in this Agreement, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) “or” is not exclusive;
(iii) “including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing



--------------------------------------------------------------------------------




the masculine gender include the feminine and neuter genders; (v) any agreement,
instrument or statute defined or referred to herein or in any instrument or
certificate delivered in connection herewith means such agreement, instrument or
statute as from time to time amended, modified or supplemented and includes (in
the case of agreements or instruments) references to all attachments thereto and
instruments incorporated therein; (vi) the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision hereof; (vii)
references contained herein to Article, Section, Schedule and Exhibit, as
applicable, are references to Articles, Sections, Schedules and Exhibits in this
Agreement unless otherwise specified; (viii) references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form, including, but not limited to email; (ix) references to “dollars”,
“Dollars” or “$” in this Agreement shall mean United States dollars; (x)
reference to a particular statute, regulation or Law means such statute,
regulation or Law as amended or otherwise modified from time to time; (xi) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(xii) unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”; (xiii) references to “days” shall mean calendar days; and (xiv) the
paragraph headings contained in this Agreement are for convenience only, and
shall in no manner be construed as part of this Agreement.


7.10.    Governing Law. This Agreement, and all of the rights and obligations of
the Parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of Texas without giving effect to principles relating to conflicts of
law.


7.11.    Survival. The termination of Executive’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Executive’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Executive’s
obligations under Section 1.3 and ARTICLE IV of this Agreement.


7.12.    Section 280G Safe Harbor Cap. In the event it shall be determined that
any payment or distribution or any part thereof of any type to or for the
benefit of Executive whether pursuant to the Agreement or any other agreement
between Executive and the Company, or any person or entity that acquires
ownership or effective control the Company or ownership of a substantial portion
of the Company’s assets (within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”))
whether paid or payable or distributed or distributable pursuant to the terms of
the Agreement or any other agreement, (the “Total Payments”), is or will be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced to the maximum amount that could
be paid to Executive without giving rise to the Excise Tax (the “Safe Harbor
Cap”), if the net after-tax payment to Executive after reducing Executive’s
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) payment to Executive without such reduction. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing first the payment made pursuant to the Agreement and then to any other
agreement that triggers such Excise Tax, unless an alternative method of
reduction is elected by Executive. All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under ARTICLE III, including determinations as to whether the Total Payments to
Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”). If
the Accounting Firm determines that the Total Payments to Executive shall be
reduced to the Safe Harbor Cap (the “Cutback Payment”) and it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that the
Cutback Payment is in excess of the limitations provided in this Section 7.12
(hereinafter referred to as an “Excess Payment”), such Excess Payment shall be
deemed for all purposes to be an overpayment to Executive made on the date such
Executive received the Excess Payment and Executive shall repay the Excess



--------------------------------------------------------------------------------




Payment to the Company on demand; provided, however, if Executive shall be
required to pay an Excise Tax by reason of receiving such Excess Payment
(regardless of the obligation to repay the Company), Executive shall not be
required to repay the Excess Payment (if Executive has already repaid such
amount, the Company shall refund the amount to the Executive), and the Company
shall pay Executive an amount equal to the difference between the Total Payments
and the Safe Harbor Cap (provided that such amount has previously been repaid by
the Executive or not previously paid by the Company).


7.13.    Section 409A and 457A Compliance. To the extent applicable, this
Agreement is intended to meet the requirements of Section 409A and 457A of the
Code, and shall be interpreted and construed consistent with that intent. For
purposes of this Agreement, each payment under this Agreement shall be
considered a “separate payment” and not as part of a series of payments for
purposes of Section 409A.


7.14.    Clawback. Notwithstanding any provision in this Agreement to the
contrary, any portion of the payments and benefits provided under this
Agreement, as well as any other payments and benefits which the Executive
receives pursuant to a Company plan or other arrangement, shall be subject to a
clawback to the extent necessary to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any Securities and
Exchange Commission rule.


7.15.    Legal Counsel. Executive acknowledges and warrants that (A) he has been
advised that Executive’s interests may be different from the Company’s
interests, (B) he has been afforded a reasonable opportunity to review this
Agreement, to understand its terms and to discuss it with an attorney and/or
financial advisor of his choice and (C) he knowingly and voluntarily entered
into this Agreement. The Company and Executive shall each bear their own costs
and expenses in connection with the negotiation and execution of this Agreement.


7.16.    Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures.
This Agreement and any signed agreement or instrument entered into in connection
with this Agreement, and any amendments hereto or thereto, may be executed in
one or more counterparts, all of which shall constitute one and the same
instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manners and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party, each
other Party shall re execute the original form of this Agreement and deliver
such form to all other Parties. No Party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such Party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.








[Remainder of page left intentionally blank. Signature page follows]



--------------------------------------------------------------------------------






This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that he (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 


“COMPANY”


VERTEX ENERGY, INC.
a Nevada corporation
 
By: /s/ Benjamin P. Cowart_
Name: Benjamin P. Cowart
Title: Chief Executive Officer
 
 
 
“EXECUTIVE”


/s/ Chris Carlson_
Chris Carlson
 
 
 






--------------------------------------------------------------------------------




AT‑WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT
AND ARBITRATION AGREEMENT
As a condition of my employment with Vertex Energy, Inc., a Nevada corporation,
and/or any of its subsidiaries, affiliates, partners, successors or assigns
(together the “Company”), and in consideration of my employment with the
Company, ten dollars ($10) and other good and valuable consideration, which I
confirm receipt and sufficiency of, and my receipt of the compensation now and
hereafter paid to me by the Company, I (the “Employee”) agree to the following:
1.At-Will Employment.
I understand and acknowledge that, notwithstanding the terms of any employment
agreement or understanding between myself and the Company, my employment with
the Company constitutes “at-will” employment. I also understand that any
representation to the contrary is unauthorized and not valid unless obtained in
writing and signed by an authorized corporate representative of the Company. I
acknowledge that this employment relationship may be terminated at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice, pursuant to where applicable, the
terms and provisions of any employment agreement or understanding between myself
and the Company.
2.Confidential Information.
A.Company Information. I agree at all times during the term of my employment and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company, except under a non-disclosure agreement
duly authorized and executed by the Company. I understand that “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company’s products or services and
markets therefor, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information. I
further understand that Confidential Information does not include any of the
foregoing items which have become publicly known and made generally available
through no wrongful act of mine or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof.
B.    Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.
C.    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.



--------------------------------------------------------------------------------




3.    Inventions.
A.    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.
B.    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the entire period of time I am in the employ of the Company
(whether before or after the execution of this Agreement) (collectively referred
to as “Inventions”). I further acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Company (whether before or after the
execution of this Agreement) and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.
Employee understands that this means that the Company will have the right to
undertake any of the actions set forth in section 106 of the United States
Copyright Act (17 U.S.C. § 106) with respect to such copyrightable works
prepared by Employee within the scope of Employee’s employment. Employee
understands that this includes, without limitation, the right to sell, license,
use, reproduce and have reproduced, create derivative works of, distribute,
display, transmit and otherwise commercially exploit such copyrightable works by
all means without further compensating the Employee. I understand and agree that
the decision whether or not to commercialize or market any invention developed
by me solely or jointly with others is within the Company’s sole discretion and
for the Company’s sole benefit and that no royalty will be due to me as a result
of the Company’s efforts to commercialize or market any such invention.
C.    Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, Employee hereby irrevocably transfers and assigns to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights in any Assigned
Inventions; and (ii) any and all “Moral Rights” (as defined below) that Employee
may have in or with respect to any Inventions. Employee also hereby forever
waives and agrees never to assert any and all Moral Rights Employee may have in
or with respect to any Inventions, even after termination of Employee’s work on
behalf of the Company. “Moral Rights” means any rights to claim authorship of
any Inventions, to object to or prevent the modification of any Inventions, or
to withdraw from circulation or control the publication or distribution of any
Inventions, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right”.
D.    Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
E.    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other



--------------------------------------------------------------------------------




format that may be specified by the Company. The records will be available to
and remain the sole property of the Company at all times.
F.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.
4.    Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation or
consulting directly related to the business in which the Company is now involved
or becomes involved during the term of my employment, nor will I engage in any
other activities that conflict with my obligations to the Company.
5.    Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to Section 3.E. In the event of the termination of my employment, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit B.
6.    Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.
7.    Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment or the Company’s customers to remove or reduce their
business with the Company, or take away such employees or customers, or attempt
to solicit, induce, recruit, encourage or take away employees or customers of
the Company, either for myself or for any other person or entity.
8.    Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit C hereto.
9.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.



--------------------------------------------------------------------------------




10.    Arbitration and Equitable Relief.
A.    Arbitration. In consideration of my employment with the Company, its
promise to arbitrate all employment-related disputes and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from my employment with the
Company or the termination of my employment with the Company, including any
breach of this Agreement, will be subject to binding arbitration, to the fullest
extent permitted by law. Disputes which I agree to arbitrate, and thereby agree
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, claims of harassment, discrimination or wrongful termination and any
statutory claims. I further understand that this agreement to arbitrate also
applies to any disputes that the Company may have with me.
B.    Procedure. I agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its national rules for the resolution of
employment disputes. I agree that the arbitrator will have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. I also agree that the arbitrator will have the power
to award any remedies, including attorneys’ fees and costs, available under
applicable law. I understand the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that I will pay the first
$200.00 of any filing fees associated with any arbitration I initiate. I agree
that the arbitrator will administer and conduct any arbitration in a manner
consistent with AAA’s national rules, to the extent that the AAA’s national
rules for the resolution of employment disputes do not conflict with applicable
law. I agree that the decision of the arbitrator will be in writing. Any
procedure for remedying disputes as set forth in any employment agreement or
understanding between myself and the Company shall supersede and take precedence
over the Procedure set forth in this Section 10.B.
C.    Remedy. Except as provided by law and this Agreement (or provided for in
any employment agreement or understanding between myself and the Company),
arbitration will be the sole, exclusive and final remedy for any dispute between
me and the Company. Accordingly, except as provided for by law and this
Agreement, neither I nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.
D.    Availability of Injunctive Relief. In addition to any right under
applicable law that the Company or I may have to petition a court of competent
jurisdiction for provisional relief, I agree that any party may also petition
the arbitrator for provisional injunctive relief where either party alleges or
claims a violation of the employment, confidential information, invention
assignment agreement between me and the Company or any other agreement regarding
trade secrets, confidential information, or non-solicitation. I understand that
any breach or threatened breach of such an agreement will cause irreparable
injury and that money damages will not provide an adequate remedy therefor and
both parties hereby consent to the issuance of an injunction. In the event
either party seeks injunctive relief, the prevailing party will be entitled to
recover reasonable costs and attorneys’ fees.
E.    Administrative Relief. I understand that this Agreement does not prohibit
me from pursuing an administrative claim with a local, state or federal
administrative body. This Agreement does, however, preclude me from pursuing
court action regarding any such claim.
F.    Voluntary Nature of Agreement. I acknowledge and agree that I am executing
this Agreement voluntarily and without any duress or undue influence by the
Company or anyone



--------------------------------------------------------------------------------




else. I further acknowledge and agree that I have carefully read this Agreement
and that I have asked any questions needed for me to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that I AM WAIVING MY RIGHT TO A JURY TRIAL. Finally, I agree that I
have been provided an opportunity to seek the advice of an attorney of my choice
before signing this Agreement.
11.    General Provisions.
A.    Governing Law, Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Texas. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Texas for any
lawsuit filed there against me by the Company arising from or relating to this
Agreement.
B.    Entire Agreement. This Agreement, along with my offer letter of employment
(if any), employment agreement or understanding, sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and supersedes all prior discussions or representations between us
including, but not limited to, any representations made during my interview(s)
or relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by an authorized officer of the
Company (other than me) and me. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.
This Agreement prevails and supersedes in the event there is any inconsistency
between this Agreement and any other offer letter, unless the offer letter
expressly provides otherwise. The terms of this Agreement shall supersede and
amend, effective as of the date hereof, any prior At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement entered
into by the Employee in favor of the Company, provided that such prior At Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement shall continue to bind the Employee and be enforceable by the Company
against the Employee for all actions, events, occurrences and other matters
between the date hereof through the date of this Agreement below. The terms of
any employment agreement or understanding between myself and the Company shall
prevails and supersede, where and to the extent applicable, in the event there
is any inconsistency between this Agreement and such employment agreement or
understanding, unless the employment agreement or understanding expressly
provides otherwise.
C.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
D.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
Date: August 7, 2015
/S/ Chris Carlson SignatureChris Carlson
Name of Employee (typed or printed)




--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
Title
Date
Identifying Number
or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



No inventions or improvements     Additional Sheets Attached




Signature of Employee:     

Print Name of Employee: Chris Carlson

Date:     



--------------------------------------------------------------------------------




EXHIBIT B

TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Vertex Energy, Inc., a Nevada corporation, and/or its
subsidiaries, affiliates, partners, predecessors, successors or assigns
(together, the “Company”).
I further certify that I have complied with all the terms of the Company’s
At‑Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement signed by me, including the reporting of any inventions
and original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.
I further agree that, in compliance with the At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.
I agree that for a period of twelve (12) months immediately following the
termination of my relationship with the Company for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment or
customers to remove or reduce their business with, or take away such employees
or customers, or attempt to solicit, induce, recruit, encourage or take away
employees or customers of the Company, either for myself or for any other person
or entity.
Date:


    
(Employee’s Signature)


Chris Carlson
(Type/Print Employee’s Name)






--------------------------------------------------------------------------------




EXHIBIT C

CONFLICT OF INTEREST GUIDELINES
It is the policy of Vertex Energy, Inc., a Nevada corporation (the “Company”) to
conduct its affairs in strict compliance with the letter and spirit of the law
and to adhere to the highest principles of business ethics. Accordingly, all
officers, employees and independent contractors must avoid activities which are
in conflict, or give the appearance of being in conflict, with these principles
and with the interests of the Company. The following are potentially
compromising situations which must be avoided. Any exceptions must be reported
to an authorized officer of the Company (other than me) and written approval for
continuation must be obtained.
1.    Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At‑Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement elaborates on this principle and is
binding).
2.    Accepting or offering substantial gifts, excessive entertainment, favors
or payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.    Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.
5.    Initiating or approving any form of personal or social harassment of
employees.
6.    Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.    Borrowing from or lending to employees, customers or suppliers.
8.    Acquiring real estate of interest to the Company.
9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
10.    Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.
11.    Making any unlawful agreement with distributors with respect to prices.
12.    Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.
13.    Engaging in any conduct which is not in the best interest of the Company.



--------------------------------------------------------------------------------




Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.



